ETUDE SOCIOECONOMIQUE DE L'UFA LOUNDOUGOU-TOUKOULAKA

République du Congo

MINISTÈRE DE L'ÉCONOMIE FORESTIÈRE Congolaise Industrielle des Bois

ETUDE SOCIOECONOMIQUE

DE L’UFA LOUNDOUNGOU-TOUKOULAKA

Juillet 2009

JMN

Planification et développement durable

Votre partenaire du développement en Afrique Centrale

JMN CONSULTANT

JMN Consultant Sarl - France Etablissement JMN - Cameroun Succursale JMN Tchad

Sarl au capital de 7 623 € Registre du Commerce RC 1394 RCCM N°: TCH-NDJ/2002/B/652
RCS Rochefort B 392 643 300 RA9BL1222 CP 382L BP 324 N'Djaména - Tchad
N°siret 392 643 300 00016 N°Contribuable P076000131587U Cel: (235) 28 72 52

Code APE 731Z 107, rue de l'Ambassade d'Israël Courriel : imntchad@yahoo.fr

43 À Rue de Puyravault Quartier Bastos BP 15 590 Yaoundé

F- 17 700 Saint Georges du Bois Cameroun Tel/Fax: (237) 221 42 35

GSM directeur: (237) 96.17.83.
ETUDE SOCIOECONOMIQUE DE L'UFA LOUNDOUGOU-TOUKOULAKA

Etude socioéconomique de l’'UFA Loundoungou-Toukoulaka

HISTORIQUE DU DOCUMENT

Juillet 2005 EIS UFA Loundoungou, JMN Consultant

version 1 Juillet 2005 EIS Toukoulaka, JMN Consultant
| Août 2008 EIS Loundoungou-Toukoulaka, compilation
version 2 ai os :
et mise à jour (Programme Socioéconomique CIB)
; Mai 2009 EIS Loundoungou-Toukoulaka, compilation et mise à jour
version 3 La :
(Programme Socioéconomique CIB)
; Juillet 2009, mise à jour par Programme Socioéconomique CIB, suite aux
version 4

remarques du MEF

ETUDE SOCIOECONOMIQUE DE L'UFA LOUNDOUGOU-TOUKOULAKA

Préambule

Remerciements

Nous tenons à remercier ici toutes les personnes qui ont rendu possible la réalisation de cette étude. Il s'agit tout
particulièrement :

1. Du Directeur de la CIB pour l'intérêt particulier manifesté à cette consultation. Il a toujours fait preuve
d'une écoute active lors des réunions de débriefing, n’hésitant pas à poser les questions nécessaires
pour faire préciser telle ou telle information rapportée du terrain.

2. Des responsables de la cellule d'aménagement qui ont mis les moyens nécessaires pour la collecte des
informations sur le terrain. Certains d'entre eux ont directement été impliqués dans cette collecte par
l'administration des questionnaires destinés aux chefs de ménage. Nous citons ici Messieurs Léon
EMBON, coordinateur MEF de la cellule Aménagement ; Dominique PAGET, Responsable de la Cellule
Aménagement CIB ; Olivier DESMET, Adjoint au responsable Cellule Aménagement ; Philippe AUZEL ;
Jean-Michel NGONGO.

3. Des responsables du projet FFEM.

4. Des autorités villageoises concernées à la fois par la collecte des informations et les réunions de
consultation publique. Nous tenons à les remercier de leur disponibilité. En effet, à cause des difficultés
de communication, il n'a pas toujours été possible de les informer préalablement de l'arrivée de la
mission. Cependant, une fois mis au courant de son objectif et après en avoir mesuré les enjeux, ils se
sont volontiers prêtés à la collecte des informations et ont rassemblé la population pour la tenue des
réunions de consultation publique.

5. Des populations de tous les villages qui ont délaissé pour un temps leurs occupations pour de longs
échanges autour de leurs activités économiques, culturelles et de leurs relations avec la forêt.

6. De Monsieur NIKA Célestin, de l'ONG Sangha Assistance Médicale, basée à Ouesso, qui, tout au long
de l'étude, a assisté le consultant dans la prise de notes, la passation des questionnaires et la rédaction
des procès verbaux.

7. De Monsieur Héliodore MASSAMPOU du MEF pour sa disponibilité, sa prévenance et sa connaissance
du terrain, mais aussi pour son appui dans la passation des questionnaires.

8. Des accompagnateurs peuples autochtones Baaka ; leur connaissance du milieu forestier dans l'UFA
Loundoungou-Toukoulaka a grandement aidé à franchir bien des obstacles.
ETUDE SOCIOECONOMIQUE DE L'UFA LOUNDOUGOU-TOUKOULAKA

RESUME

Contexte et justification

1. L'étude socioéconomique est un élément indispensable de la documentation devant permettre à la CIB de faire
approuver le plan d'aménagement qu'elle prépare, puis de demander la certification FSC. Les recommandations
en matière de mesures d'atténuation des impacts et de plan social pourront être mises en application dès le
début de l'année 2006 pour donner le temps nécessaire à une véritable appropriation interne.

2. Il est essentiel de souligner que le processus d'élaboration du plan d'aménagement et celui devant aboutir à la
certification sont avant tout basés sur un ensemble de documents de référence : les textes de loi en vigueur au
Congo (forestière, environnementale, fiscale, sociale, sanitaire, etc.), les travaux préparatoires au plan
d'aménagement de chaque UFA, l'étude écologique, les conventions internationales, les conventions de
partenariat, les conventions collectives et autres accords particuliers, etc. Ces processus sont aussi basés sur la
documentation constituée quotidiennement pour le suivi de la circulation des produits forestiers et tous les
rapports périodiques d'activités et de suivi des différents intervenants chargés des questions techniques en
matière de forêts, de bois transformés ou de faune, mais aussi de routes, de travaux de construction, de gestion
des déchets, de gestion commerciale, sociale et sanitaire, ou encore de gestion des effluents et des zones
d'implantation, etc.

État des lieux

3. L'ensemble des informations recueillies tant au niveau des chefs de villages que des ménages, renseigne sur
la dynamique sociale des populations de l'UFA Loundoungou-Toukoulaka et permet d'identifier les grandes
problématiques et les différentes contraintes liées à la gestion de l'environnement dans le cadre de l'application
d'un plan d'aménagement forestier.

4. La CIB a succédé à diverses sociétés d'exploitation forestière qui s'étaient installées dans la partie Nord de la
République du Congo. Les activités de la CIB ont progressivement évolué, conformément aux dispositions de la
loi forestière : de la simple exploitation des grumes, ces activités consistent aujourd'hui en la transformation sur
place de la plus grande partie de la production destinée à l'exportation. La CIB qui a été créée en 1968 et mène
ses activités d'exploitation forestière depuis 2003 dans l'ex-UFA Loundoungou. L'ex-UFA Toukoulaka a été créée
en juin 2002, suite au découpage des anciennes UFA Kabo et Pokola.

5. Le développement de l'entreprise a entraîné et continue à entraîner une migration humaine dans les sites de
transformation et les bases vies de l'entreprise. Ainsi, la population de l'ancienne base-vie de Loundoungou qui
comptait, en 2005 quelque 289 habitants, est passée à une population de 540 habitants en 2008, dans le
nouveau site créé en 2006.

La population des ayants droit CIB (camp Loundoungou) est donc 540 habitants, dont 91 salariés de CIB.

La population rurale concernée par l'aménagement forestier de l'UFA Loundoungou-Toukoulaka est de 5157
habitants, répartie dans 20 villages et campements (1012 habitants dans la Haute-Motaba, 1455 habitants dans
les Terres Mizouvou, 2351 habitants dans les Terres des Kaboungas, auxquels s'ajoutent 135 peuples
autochtones Baaka Baâka en périphérie du camp de Loundoungou et 204 Baâka du village d'Ibamba-Mobaye).
Cette population rurale est autochtone à 93%, dont près de 53% (2731 personnes) sont des peuples autochtones
Baaka Baâka, essentiellement Bambenzélé).

La population riveraine stricto sensu de l'UFA Loundoungou-Toukoulaka, c'est-à-dire concernée par les mesures
d'aménagement de l'UFA, est de 5697 habitants.
ETUDE SOCIOECONOMIQUE DE L'UFA LOUNDOUGOU-TOUKOULAKA

8. Les infrastructures scolaires sont en quantité insuffisante : la zone ne dispose que d'un seul collège et les
écoles primaires quant à elles sont sous-équipées en matériel didactique, en équipements et en personnel ; la
plupart des bâtiments sont dans un état déplorable bien que la CIB contribue à la construction de quelques
écoles.

9. A l'exception du camp CIB de Loundoungou, les infrastructures de base tels que les centres de santé
fonctionnels, les équipements pour la fourniture d'eau potable ou du courant électrique, la télécommunication font
défaut dans l'ensemble des villages riverains de l'UFA Loundoungou-Toukoulaka.

10. Les voies fluviales restent les voies de communication les plus courantes. Toutefois, tous les villages des
Terres des Kaboungas sont désenclavés par la route qui les relie à Pokola, ainsi que les villages de la Haute-
Motaba jusqu'à Bangui-Motaba. Aussi le désenclavement de la zone est-elle partout la première attente des
populations de l'UFA Loundoungou-Toukoulaka, particulièrement les villages des Terres Mizouvou, totalement

enclavés à ce jour. Les difficultés d'accès (pirogues ramées pour tous les villages) sont vécues par les
populations comme la contrainte majeure liée à leur environnement.

11. La dynamique économique dans les villages riverains de l'UFA Loundoungou-Toukoulaka est caractérisée
par la faiblesse du petit commerce, l'existence d'un artisanat utilitaire essentiellement (fabrication de pirogue, de
nattes de raphia, vannerie) et des petits métiers (tailleurs, maçons, boulangers,.…) et activités de transformation
locale de certains produits agricoles (fabrication d'une boisson alcoolisée, le ngolo-ngolo, à partir de la distillation
du mais et du manioc).

12. Dans les terroirs villageois, c'est le droit coutumier, ou droit d'usage, qui prévaut comme mode de tenure des
terres sur tout le territoire. L'économie de ponction reste dominante compte tenu des habitudes alimentaires des
populations locales et migrantes. Les produits de cette économie (chasse, pêche, cueillette) viennent compléter
et diversifier l'alimentation des populations tout en faisant l'objet de quelques échanges commerciaux.

13. La chasse occupe une place particulière dans les activités des populations. D'abord parce qu'elle est la
première source de protéines animales, après le poisson, pour la population de la zone ; ensuite, bien qu'il soit
difficile d'évaluer son importance à partir des déclarations des paysans interrogés, elle contribue certainement de
manière significative au revenu de bien de ménages, avec la vente de gibier. La chasse est désormais
réglementée, cela en conformité avec la politique de gestion durable des ressources forestières et
environnementales adoptée par le Gouvernement congolais. Ce contrôle de l'application de la réglementation sur
la chasse est relayé au niveau local, sur le terrain, par l'exploitant forestier et par toutes les autres structures
présentes dans l'UFA. En très net recul, le braconnage reste encore présent.

14. La pêche est pratiquée par quelques paysans. Dans certains villages, elle est l'activité principale de certains
habitants. Les principales difficultés que rencontrent les pêcheurs sont :

+ le matériel devenu trop vieux et dont le remplacement est difficile en raison du coût jugé élevé par les
paysans mais aussi à cause de l'éloignement des centres d'approvisionnement ;

+ l'évacuation du poisson frais mais aussi fumé (rareté des opportunités pour l'évacuation)
+ l'éloignement des points de pêche pour certains villages.

15. La cueillette reste une activité pratiquée aussi bien par les Bantous que par les peuples autochtones Baaka.
Pour les Bantous, la cueillette selon les saisons concerne les champignons, la récolte des chenilles et du miel

16. Chez les Baäka, les activités de cueillette restent dominantes. Viennent s'y ajouter les travaux dans les
champs des Bantous. Souvent les peuples autochtones Baaka sont rémunérés en nature lors de la réalisation
des ces deux activités. Les produits de cueillette font aussi l'objet de troc entre les peuples autochtones Baaka
etles Bantous.
ETUDE SOCIOECONOMIQUE DE L'UFA LOUNDOUGOU-TOUKOULAKA

17. Les activités d'élevage portent essentiellement sur l'élevage du petit bétail (ovins, caprins, porcs.) et de la
volaille (poulets surtout et quelques canards). Il est pratiqué dans tous les villages. Le paysan fait l'élevage du
petit bétail pour répondre à deux besoins : gagner de l'argent et satisfaire les besoins alimentaires propres de la
famille. Les « éleveurs », tout comme les cultivateurs, ne bénéficient pas d'un encadrement technique pour les
accompagner dans leur activité.

18. Les activités de production sont dominées par l'agriculture vivrière. Une agriculture itinérante sur brülis basée
sur l'association des cultures dont la plus fréquente est l'association maïs-manioc- plantain. La jachère pratiquée
par l'ensemble des cultivateurs favorise la régénération des sols. Les superficies cultivées sont généralement
faibles. Dans l'UFA Loundoungou-Toukoulaka, 733 actifs agricoles ont été recensés (recensement population
PROGEPP Décembre 2006, sauf Ibamba-Mobaye [recensement CIB, 2008]), dont 146 actifs agricoles Baâka.

19. Aux cultures vivrières s'ajoutent deux cultures pérennes : le cacao et le palmier à huile. La première culture,
jadis prospère dans la zone, est en état de total abandon, faute d'acheteurs. Le palmier à huile se fait quant à lui
de manière traditionnelle autour des villages. Quelques paysans espèrent qu'avec le désenclavement annoncé
grâce à l'exploitation forestière, les cultures de rente pourront retrouver un certain essor.

20. La partie de la production agricole qui est vendue rapporte des revenus non négligeables à leurs
producteurs, selon le type de spéculation. L'existence d'un marché solvable que constituent les salariés de la CIB
de la base vie de Loundoungou incite au développement de l'agriculture, mais aussi de l'élevage. Mais certaines
difficultés rencontrées (instruments rudimentaires, déficit de moyens de transport qui rend incertaine l'évacuation
des produits alimentaires des points de production vers les centres de consommation) le freine.

21. Les pratiques des populations par rapport à la ressource forestière se limitent à l'approvisionnement en bois
de chauffe, en bois de construction et à l'utilisation des produits forestiers non ligneux dans l'alimentation et
d’autres produits forestiers secondaires en pharmacopée traditionnelle.

22. L'existence des peuples autochtones Baaka dépend entièrement de la forêt. Leur intégration dans l’économie
marchande par l'économie de production reste marginale. Les produits échangés avec les Bantous viennent de
la chasse, de la cueillette et, dans une faible proportion, de la pêche. Les peuples autochtones Baaka, cueillent,
récoltent, ramassent et vendent ou échangent avec les Bantous, lesquels les revendent sur le marché. Les
pratiques des peuples autochtones Baaka par rapport à la ressource forestière se limitent, comme chez les
Bantous, à l'approvisionnement en bois de chauffe, bois de construction et à l'utilisation de la matière première
non ligneuse dans l'alimentation, et de quelques produits forestiers dans la pharmacopée, la fabrication d'outils
(manches de haches, tam-tams, pirogues, etc.).

23. L'exploitation forestière provoque des impacts (négatifs ou positifs) dans le milieu. L'importance de ces
impacts est résumée dans les tableaux placés à la fin du présent rapport.

24. Une série d'actions visant à l'atténuation des impacts négatifs et à la bonification des impacts positifs est
proposée dans une perspective constante de pérennisation de l'exploitation forestière de l'UFA Loundoungou-
Toukoulaka tout en permettant le respect des impératifs de conservation de la biodiversité.

25. L'exploitation forestière reste aussi un immense espoir par le désenclavement qu'elle favorise et par les
opportunités qu'elle ouvre pour l'écoulement des produits de la pêche, de l'agriculture, de la cueillette voire de la
chasse. Aussi est-elle vécue par les populations à la fois comme un mal (intrusion dans les forêts des personnes
étrangères à la zone, etc.) mais un mal nécessaire (désenclavement des villages, possibilité de vendre plus
facilement les produits, etc.).

ETUDE SOCIOECONOMIQUE DE L'UFA LOUNDOUGOU-:TOUKOULAKA

Préambule 3
RESUME 4
LISTE DES ACRONYMES 11
LISTE DES TABLEAUX 11
LISTE DES FIGURES 12
INTRODUCTION 13
Contexte international et national en matière d’aménagement durable des forêts 13
Rappel des Termes de Référence de l’étude socioéconomique de l’'UFA Loundoungou-
Toukoulaka 15
Présentation des objectifs de l’étude 16
Présentation séquentielle du rapport 17
1 PRESENTATION DU MILIEU DE L'UFA 18
1.1 Cadre géographique et administratif 18
1.12 Situation administrative et cadre légal 20
12 Caractéristiques biophysiques de l'UFA Pokola 22
12.1 Milieu physique 22
12.2 Construction des infrastructures sociales 24
13 Milieu biologique 27
13.1 La forêt mixte de terre ferme 27
132 Les forêts inondables et les forêts marécageuses 27
133 Les forêts de limbali 27
134 Les forêts secondaires 28
13.5 Les clairières marécageuses (« bais et éyangas ») 28
2 PRESENTATION DE LA CIB 28
2.1 Historique de la Congolaise Industrielle des Bois (CIB) 28
22 Statut, structure et administration de la société CIB 28
23 Origine géographique des employés de la CIB 29
24 Renforcement des capacités du capital humain 30
2.5 Contribution de l’entreprise à l'accroissement des recettes de l’Etat et au PIB congolais 30
ETUDE SOCIOECONOMIQUE DE L'UFA LOUNDOUGOU-TOUKOULAKA

3 METHODOLOGIE

3.1 Collecte des données
32 Traitement des données

33 Analyse des résultats

4 PRESENTATION DES RESULTATS

4.1 Caractéristiques démographiques
4.1.1 Population de Loundoungou (Camp CIB)
4.12 Population des villages et campements riverains de l’'UFA Loundoungou-Toukoulaka

42 Mouvements migratoires
42.1 Migration ponctuelle
4.2.2  Exode rural
423 Immigration

43 Les peuples autochtones Baaka

44 Quelques caractéristiques sociales
44.1 Langues et systèmes de communication
44.2 Système de parenté et de mariage

45 Organisation spatiale et habitat

46 Structures du pouvoir, idéologie et culture
4.6.1 Structures administratives
462 Vie religieuse
463 Vie associative

47 Structures de développement
4.7.1 Structures d'encadrement
4.72 Structures administratives

48 Infrastructures, communications et ser vices
4.8.1 Situation dans le camp CIB de Loundoungou
482 Situation dans les villages de l'UFA Loundoungou-Toukoulaka

49 Santé, pathologies rencontrées
4.10 Education, scolarisation
4.10.1 La scolarité à Loundoungou (camp CIB)
4.102 La scolarité dans les villages de l’UFA Loundoungou-Toukoulaka
4.11 Structures d'accueil et d'hébergement
4.12 Les emplois CIB
4.13 Activités économiques à Loundoungou (Camp CIB)
4.14 Activités économiques dans les villages de l’'UFA Loundoungou-Toukoulaka
4.141 L'agriculture
4.142 Pêche, chasse, cueillette

4.143 Le petit commerce, la petite restauration et l’hébergement
4.144 L’artisanat

4.15 Occupation du territoire
4.15.1 Modes d’accès et de tenure de la terre
ETUDE SOCIOECONOMIQUE DE L'UFA LOUNDOUGOU-TOUKOULAKA

4.152 Patrimoine lignager, famille et héritage 65
4.153 Conflits fonciers : sources et modalités de règlement 65
4.154 Le mode d’acquisition de la terre 66
4.155 Localisation des champs et superficies cultivées 67
4.16 Production agricole 68
4.16.1 Organisation de la production et système de culture 68
Organisation sociale de la production 68
4.162 Cultures vivrières 70
4.163 Cultures pérennes : arbres fruitiers et palmier à huile 75
4.164 L'élevage 75
4.16.5 Difficultés rencontrées par les agriculteurs 76
4.166 Vente des produits agricoles et revenus des ménages 76
4.17 Utilisation des ressources forestières 77
4.7.1 Activités complémentaires à l’agriculture menées par les populations de l'UFA 77
4.18  Interdictions à l’accès à la ressource 84
4.18.1 Regard particulier sur les activités socioéconomiques des peuples autochtones Baaka 88
4.182 Déforestation et reboisement : actions et attitudes 91
5 ANALYSE DES RESULTATS 94
5.1 Les approches consensuelles visant le développement des communautés locales 94
5.1.1 La politique de la CIB 94
52 Les mesures visant le développement des communautés locales (activités alternatives et
projets de développement des peuples autochtones Baaka) 9%
5.2.1 Activités alternatives à la chasse commerciale et visant la sécurité alimentaire et
le développement économique 9%
522 Activités visant le développement des peuples autochtones Baaka 9%
53 Evolution de l’environnement socioéconomique : discours, problématique et
contraintes 97
54 Discours sur l’exploitation forestière par les populations et attentes 97
54.1 Les populations bantoues 97
542 Les populations peuple autochtones Baaka 98
5.5 Craintes et attentes des populations riveraines de l'UFA
Loundoungou-Toukoulaka 98
5.5.1 Craintes exprimées 98
Villages 99
Sites sacrés 99
Makao-Liganga 99
Manfoueté Mongali 99
Manfoueté 99
Moumbellou 99
Mbandza 99
Bangui-Motaba 99
Mbeti 99
ETUDE SOCIOECONOMIQUE DE L'UFA LOUNDOUGOU-TOUKOULAKA

Bondeko
5.52  Attentes exprimées dans les villages de l’'UFA Loundoungou-Toukoulaka

5.6 La lutte contre la pauvreté

57 Synthèse
5.7.1 Les traits caractéristiques des villages riverains de l’UFA Loundoungou-Toukoulaka
572 Les activités des populations villageoises riveraines à l’'UFA Loundoungou
573 Les relations des populations autochtones Baaka avec la forêt

5.8 Impacts des activités anthropiques sur les ressources naturelles
5.8.1 Les directives internationales
582 Démarche générale
583 Identification des impacts
584 Critères d'évaluation des impacts

59 Identification des impacts négatifs
5.9.1 Population
592  Dynamisme social
59.3 Qualité de la vie, hygiène et assainissement
594 Genre et minorités
59.5 Santé
59.6 Aspects économiques

5.10 Identification des impacts positifs
5.10.1 Qualité de la vie
5.102 Dynamisme social positif
5.103 Santé
5.104 Genre et minorités
5.105 Aspects économiques

5.11  Suivisocial
5.11.1 Les arrangements institutionnels
5.112 Le coût de la mise en œuvre

6 ORIENTATION D'AMENAGEMENT

CONCLUSION

REFERENCES BIBLIOGRAPHIQUES

ANNEXES

124

125

10
